Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-15, drawn to an apparatus, classified in H01L 21/67098.
II. Claim 16-20, drawn to a method, classified in H01L 21/0234.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process such as a maintenance or manual cleaning process without loading a substrate on the electrostatic chuck; and/or without flowing a precursor gas through the gas supply manifold into the vacuum enclosure; and/or without depositing a film on the substrate by generating a radio frequency plasma of the precursor gas employing the radio frequency power source.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search will be involved, such as searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together, to account for distinct and non-overlapping aspects in each invention.
A separate classification thereof, showing that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 	This application contains claims directed to the following patentably distinct species: please choose the apparatus of Fig. 1 or 5. The species are independent or distinct because species are not connected in at least one of design, operation, or effect, for instance the pyrometer and thermocouple differ in at least operation and design and effect, the former is radiative/non-contact temperature measurement, the latter is conductive thermal measurement, not using light or radiative measurement. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A different field of search will be involved, such as searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together, to account for the different and distinct structural, operative and design differences between the species mentioned above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Atty Radomsky on 5/2/22 a provisional election was made w/o traverse to prosecute the invention of apparatus and species of fig. 1, claim 1-13, 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 14, 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the geometrical center…the plurality of conductive plate zones" in the claim. It depends on claim 1 which did not cite this while claim 2 did but claim 4 does not depend on claim 2. Therefore, it is unclear what its provenance is. The article “the” references usually a previously introduced element. Furthermore, claim 4 also cites “the vertical axis” without antecedent basis. These elements were introduced in claim 2 but not claim 1. There is insufficient antecedent basis for these limitations in the claim. Claim 5, 6 is also rejected by dependency to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadjadi (US 20150311105) in view of Kumar (US 5751537).
 	Regarding claim 1. Sadjadi teaches in figs. 1, 3-5 an apparatus chamber 100 [24], comprising: a vacuum enclosure (chamber body 102 [24 25]); an electrostatic chuck (ESC 132 [23]) embedding a plurality of conductive plates (132 embedding chucking electrodes 136 [36] fig. 4) located within the vacuum enclosure (fig. 1, 132/140 in 102); an upper electrode (plasma applicator/coils 120 [26 27] which is the top conductive electrode/antenna powered by RF 116, fig. 1) separated from the electrostatic chuck by a plasma zone (it is separated from 132 by at least the process space/plasma zone containing plasma 122, fig. 1 and also the top wall 108); at least one RF power source (116 [26]) electrically connected to at least one of the electrostatic chuck or the upper electrode (as discussed, connected to 120, fig. 1 [26 27]), wherein the at least one RF power source is configured to generate a plasma in the plasma zone ([26 27]); but does not teach a plurality of plate bias circuits configured to independently electrically bias a respective one of the plurality of conductive plates with a different direct current bias voltage to obtain a more uniform electrostatic chucking force across the electrostatic chuck, however Kumar teaches in 1,a ,b, 7 a plurality of plate bias circuits (each vertical power segment/line + fuse 50, det desc para. 8) configured to independently electrically bias a respective one of the plurality of conductive plates (independently controls and powers each electrode 25, det desc para. 8, 45) with a different direct current bias voltage (e.g. each electrode power can be shut off by the fuse when abnormality sensed, and the others continue to function, hence allows for different bias to each 25, such as 0 and non-zero, det desc para. 8, the power from 110 is DC det desc para. 5) to obtain a more uniform electrostatic chucking force across the electrostatic chuck (it is noted that is an intended result/effect, MPEP 2114; and does not structurally limit the apparatus, e.g. depending on substrate size/area, different configurations of chucking would result in different amounts of chucking/coverage uniformity); it would have been obvious to those skilled in the art at the time of the invention to modify Sadjadi in order to allow the ESC to function even where there is damage to it, det desc para. 8.
 	Regarding claim 2. Sadjadi in view of Kumar teaches the apparatus of Claim 1, wherein the plurality of conductive plates are located within a plurality of conductive plate zones located within different azimuthal angle ranges around a vertical axis passing through a geometrical center of the electrostatic chuck (fig. 3, showing the 136 located in individual square zones in different angular locations around the center of 132).
 	Regarding claim 3. Sadjadi in view of Kumar teaches the apparatus of Claim 2, wherein the plurality of conductive plate zones comprises three or more conductive plate zones having mutually non-overlapping azimuthal angle ranges around the vertical axis passing through the geometrical center of the electrostatic chuck (fig. 3, showing at least 3 136 located in different angular locations around the center of 132 and do not overlap, those that overlap are along the same radius).
 	Regarding claim 4. Sadjadi in view of Kumar teaches the apparatus of Claim 1, wherein the plurality of conductive plate zones comprises two or more conductive plate zones located within different radial distance ranges from the vertical axis passing through the geometrical center of the electrostatic chuck (fig. 3 showing 136 located at different radial distance from center 132, i.e. the hatched squares extend outwards at different differences from center 132).
 	Regarding claim 5. Sadjadi in view of Kumar teaches the apparatus of Claim 4, wherein the two or more conductive plate zones have mutually non- overlapping radial distance ranges from the vertical axis passing through the geometrical center of the electrostatic chuck (fig. 3, showing 136 located at different radial distances that are also at different angular locations around center of 132 hence do not overlap radially).
 	Regarding claim 6. Sadjadi in view of Kumar teaches the apparatus of Claim 4, wherein each pair of conductive plate zones within the plurality of conductive plate zones differ from each other by at least one of an azimuthal angle range and a radial distance range (as disc in claim 5, those that do not share both radial and azimuthal/angular locations around the center of 132, as can be seen in fig. 3).
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadjadi (US 20150311105) in view of Kumar (US 5751537) and further in view of Hsu (US 20080218931).
 	Regarding claim 7. Sadjadi in view of Kumar teaches the apparatus of Claim 1, but does not teach wherein each of the plurality of plate bias circuits comprises a respective capacitance meter that is configured to measure capacitance between a respective conductive plate and a semiconductor wafer located on the electrostatic chuck, however Hsu teaches in fig. 1, [14] an ESC electrode power circuit having a respective capacitance meter 190 that is configured to measure capacitance between a respective conductive plate/electrode and a semiconductor wafer located on the electrostatic chuck 130 and it would have been obvious to those skilled in the art at invention time to modify Sadjadi with said element applied to/duplicated to each electrode/conductive plate bias circuit in order to assist determination of amount of discharge voltage to neutralize remaining charges on the wafer after chucking so as to prevent particles from sticking to the wafer[abstract 0005 0006]. Per MPEP 2144.04, it has been held that duplication of parts did not render the claims patentable.
 	Regarding claim 8. Sadjadi in view of Kumar and Hsu teaches the apparatus of Claim 7, wherein each of the plurality of plate bias circuits is configured to adjust a direct current bias voltage to the respective conductive plate in response to a change in measured capacitance in the respective capacitance meter (based on modification from Hsu system, each of said ESC power supplying bias circuits now has capacitance meter to help determine amount to discharge voltage, as discussed in claim 7 above, to apply to the electrode based on the measured capacitance).
 	Regarding claim 9. Sadjadi in view of Kumar and Hsu teaches the apparatus of Claim 8, wherein each of the plurality of plate bias circuits is configured to: decrease the direct current bias voltage to the respective conductive plate in response to an increase in the measured capacitance in the respective capacitance meter; and increase the direct current bias voltage to the respective conductive plate in response to a decrease in the measured capacitance in the respective capacitance meter (it is noted that this a recitation of intended use and does not structurally limit the apparatus, MPEP 2114; further Hsu teaches in [19] V=I/C where V is the applied bias or voltage and C is measured capacitance, consistent with the claimed).
 	Regarding claim 10. Sadjadi in view of Kumar and Hsu teaches the apparatus of Claim 7, wherein each of the plurality of plate bias circuits is configured to: increase a chucking force generated by the respective conductive plate in response to a decrease in measured capacitance from the respective capacitance meter; and decrease the chucking force generated by the respective conductive plate in response to an increase in the measured capacitance from the respective capacitance meter (as discussed in claim 9, this relates to intended use; further it is noted the applied bias voltage is considered same as capable of achieving the chucking force if the wafer used has opposite charge of the neutralizing voltage’s polarity, hence attracting the wafer).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadjadi (US 20150311105) in view of Kumar (US 5751537) and further in view of Zhou (US 20170352726).
 	Regarding claim 11.  Sadjadi in view of Kumar teaches the apparatus of Claim 1, but does not teach further comprising: a gas supply manifold configured to provide influx of gas into the vacuum enclosure; however Zhou teaches in fig. 3 a gas supply manifold/showerhead 318, which as many openings 326 to an internal volume and supply gas via 319 into vacuum process space 351 [36], and it would be obvious to those skilled in the art at invention time to modify Sadjadi in order to disperse the reaction gas on the substrate in a fine/uniform resolution as can be deduced from fig. 3, showing the showerhead uniformly spacing the gas openings over the substrate; and a pumping port (110 [25]) connected to the vacuum enclosure (fig. 1 110 opens to 102).
Claim(s) 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadjadi (US 20150311105) in view of Kumar (US 5751537) and further in view of Urushibara (JP02003921) and Zhou (US 20170352726).
 	Regarding claim 12. Sadjadi in view of Kumar teaches the apparatus of Claim 1, but does not teach further comprising: a plurality of spot lamp zones, wherein each of the spot lamp zones includes at least one spot lamp located between a bottom portion of the vacuum enclosure and a backside surface of the electrostatic chuck; however Urushibara teaches a plurality of spot lamp zones (four individual lamps/spot lamp zones 10b fig .1), each of the spot lamp zones including at least one spot lamp located between a bottom portion of the vacuum enclosure and a backside surface of the chuck (fig. 1, each of said four 10b between bottom wall of 1 and back/underside of chuck 4) and it would have been obvious to those skilled in the art at invention time to modify Sadjadi in order to allow heating of the substrate in order to assist with ashing photoresist process, abstract, but does not teach a temperature sensor array configured to independently measure temperature of each of the spot lamp zones; and a temperature controller configured to control intensity of heat generated by each of the plurality of spot lamps, however Zhou teaches in [30] fig. 2 a temperature sensor array (having at least two 240 thermal sensors, fig. 2) configured to independently measure temperature of each of the spot lamp zones (measures temperature of at least two heating/temp cont zones heated by lamp 202, fig. 2, the sensors are located at separate locations/lamps hence there is independent/individual measurement); and a temperature controller (282 [32]) configured to control intensity of heat generated by each of the plurality of spot lamp zones [32, controls the lamps/zones heating independently]; it would be obvious to those skilled in the art at invention time to modify Sadjadi to allow customized spatial heating control to obtain desired thermal/heating profiles during the substrate processing [32].
 	Regarding claim 13. Sadjadi in view of Kumar, Urushibara and Zhou teaches the apparatus of Claim 12, wherein the temperature sensor array comprises an array of pyrometers pointed at a respective area of a backside surface of the electrostatic chuck that is located within a respective one of the plurality of spot lamp zones (via Zhou which the sensors are pyrometers as one of the types [30]; Zhou two 240s each point upward to back 204 of support, which in combo with Urushibara’s case is the back of the chuck, pointing to different areas/near center and more peripheral back which is within/corresponds to a respective inner and outer heating zone/i.e one of the inner and outer lamps 10b).
 	Regarding claim 15. Sadjadi in view of Kumar, Urushibara and Zhou teaches the apparatus of Claim 12, wherein the temperature controller is configured to independently control temperature of a respective spot lamp zone (as discussed in previous claims, Zhou [32]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718